DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 23 November 2021. By this amendment, claims 1, 3, 8, 9, 14, 15, 18 and 19 are amended and claims 2, 4-6 and 16 are canceled.

Allowable Subject Matter
Claims 1, 3, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 14, and claims 3, 7-13, 15 and 17-20 which depend therefrom, and as previously noted in the Final Rejection dated 23 August 2021 and the Non-Final Rejection dated 23 April 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the second barrier layer, which is located on a side of the second wire away from the base substrate, is made of indium tin oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899